1    MARGO A. RAISON, COUNTY COUNSEL
     COUNTY OF KERN, STATE OF CALIFORNIA
2    By: Marshall S. Fontes, Deputy (SBN 139567)
3    Kern County Administrative Center
     1115 Truxtun Avenue, Fourth Floor
4    Bakersfield, CA 93301
     Telephone 661-868-3800
5    Fax 661-868-3805
6
     Attorneys for Defendants
7    County of Kern, et al.
8
                               UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10
11
      ARTURO SANCHEZ, an individual,                CASE NO.: 1:18-CV-00347-DAD-JLT
12
                              Plaintiff,            STIPULATION FOR PROTECTIVE
13         v.                                       ORDER; [PROPOSED] ORDER
14
      COUNTY OF KERN, a public entity;              (Doc. 17)
15    KERN COUNTY SHERIFFS, a public
      entity; DEPUTY BRYAN
16    NAKABAYASWHI, an individual;
17    DEPUTY RAMOS; and DOES 1 through
      10, inclusive,
18
                               Defendants.
19
20
21          COMES NOW the Parties in this matter and jointly present and stipulate to this

22   proposed Protective Order for the Court’s approval:

23                                    PROTECTIVE ORDER

24   1.     PURPOSES AND LIMITATIONS

25          Disclosure and discovery activity in this action are likely to involve production of

26   confidential, proprietary, or private information for which special protection from public

27   disclosure and from use for any purpose other than prosecuting this litigation may be

28   warranted. Accordingly, the Parties in Plaintiffs Arturo Sanchez vs. Defendants Kern


                                                1
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1    County, Kern County Sheriff’s Department, Deputy Bryan Nakabayashi and Deputy
2    Ramos, in USDC Eastern District of California Case No. 1:18-CV-00347-DAD-JLT
3    petition the Court to enter the following Protective Order. Good cause appearing, the
4    Court ORDERS as follows:
5           This Order does not confer blanket protections on all disclosures or responses
6    to discovery and that the protection it affords from public disclosure and use extends
7    only to the limited information or items that are entitled to confidential treatment under
8    the applicable legal principles. As set forth in Section 12.3, below, this Protective Order
9    does not entitle the parties to file confidential information under seal.
10   2.     DEFINITIONS
11          2.1. Challenging Party: a Party or Non-Party that challenges the designation of
12   information or items under this Order.
13          2.2. “CONFIDENTIAL” Information or Items: information (regardless of how it is
14   generated, stored or maintained) or tangible things that qualify for protection under
15   Federal Rule of Civil Procedure 26(c).
16          2.3. Counsel (without qualifier): Outside Counsel of Record and House Counsel
17   (as well as their support staff).
18          2.4. Designating Party: a Party or Non-Party that designates information or items
19   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
20          2.5 Disclosure or Discovery Material: all items or information, regardless of the
21   medium or manner in which it is generated, stored, or maintained (including, among
22   other things, testimony, transcripts, and tangible things), that are produced or generated
23   in disclosures or responses to discovery in this matter.
24          2.6. Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
26   expert witness or as a consultant in this action.
27
28

                                                2
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1           2.7. House Counsel: attorneys who are employees of a party to this action.
2    House Counsel does not include Outside Counsel of Record or any other outside
3    counsel.
4           2.8. Non-Party: any natural person, partnership, corporation, association, or
5    other legal entity not named as a Party to this action.
6           2.9. Outside Counsel of Record: attorneys who are not employees of a party to
7    this action but are retained to represent or advise a party to this action and have
8    appeared in this action on behalf of that party or are affiliated with a law firm which has
9    appeared on behalf of that party.
10          2.10. Party:   any party to this action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13          2.11. Producing Party:        a Party or Non-Party that produces Disclosure or
14   Discovery Material in this action.
15          2.12. Professional Vendors: persons or entities that provide litigation support
16   services   (e.g.,   photocopying,     videotaping,   translating,   preparing   exhibits   or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
18   their employees and subcontractors.
19          2.13. Protected Material: any Disclosure or Discovery Material that is designated
20   as “CONFIDENTIAL.”
21          2.14. Receiving Party: a Party that receives Disclosure or Discovery Material
22   from a Producing Party.
23   3.     SCOPE
24          The protections conferred by this Order cover not only Protected Material (as
25   defined above), but also (1) any information copied or extracted from Protected Material;
26   (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
27   testimony, conversations, or presentations by Parties or their Counsel that might reveal
28   Protected Material. However, the protections conferred by this Order do not cover the

                                                3
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1    following information: (a) any information that is in the public domain at the time of
2    disclosure to a Receiving Party or becomes part of the public domain after its disclosure
3    to a Receiving Party as a result of publication not involving a violation of this Order,
4    including becoming part of the public record through trial or otherwise; and (b) any
5    information known to the Receiving Party prior to the disclosure or obtained by the
6    Receiving Party after the disclosure from a source who obtained the information lawfully
7    and under no obligation of confidentiality to the Designating Party. Any use of Protected
8    Material at trial shall be governed by a separate agreement or order.
9    4.       DURATION
10            Even after final disposition of this litigation, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
12   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
13   later of (1) dismissal of all claims and defenses in this action, with or without prejudice;
14   and (2) final judgment herein after the completion and exhaustion of all appeals,
15   rehearings, remands, trials, or reviews of this action, including the time limits for filing
16   any motions or applications for extension of time pursuant to applicable law.
17   5.       DESIGNATING PROTECTED MATERIAL
18   5.1.     Exercise of Restraint and Care in Designating Material for Protection
19            Each Party or Non-Party that designates information or items for protection under
20   this Order must take care to limit any such designation to specific material that qualifies
21   under the appropriate standards. The Designating Party must designate for protection
22   only those parts of material, documents, items, or oral or written communications that
23   qualify – so that other portions of the material, documents, items, or communications
24   for which protection is not warranted are not swept unjustifiably within the ambit of this
25   Order.
26   Mass, indiscriminate, or routinized designations are prohibited. Designations that are
27   shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
28   to unnecessarily encumber or retard the case development process or to impose

                                                4
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1    unnecessary expenses and burdens on other parties) expose the Designating Party to
2    sanctions.
3           If it comes to a Designating Party’s attention that information or items that it
4    designated for protection do not qualify for protection, the Designating Party must
5    promptly notify all other Parties that it is withdrawing the mistaken designation.
6    5.2.   Manner and Timing of Designations
7           Except as otherwise provided in this Order (see, e.g., second paragraph of
8    section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
9    Material that qualifies for protection under this
10          Order must be clearly so designated before the material is disclosed or produced.
11   Designation in conformity with this Order requires:
12          (a) for information in documentary form (e.g., paper or electronic documents, but
13   excluding transcripts of depositions or other pretrial or trial proceedings), that the
14   Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
15   material. If only a portion or portions of the material on a page qualifies for protection,
16   the Producing Party also must clearly identify the protected portion(s) (e.g., by making
17   appropriate markings in the margins).A Party or Non-Party that makes original
18   documents or materials available for inspection need not designate them for protection
19   until after the inspecting Party has indicated which material it would like copied and
20   produced. During the inspection and before the designation, all of the material made
21   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party
22   has identified the documents it wants copied and produced, the Producing Party must
23   determine which documents, or portions thereof, qualify for protection under this Order.
24   Then, before producing the specified documents, the Producing Party must affix the
25   “CONFIDENTIAL” legend to each page that contains
26   Protected Material.
27          If only a portion or portions of the material on a page qualifies for protection, the
28   Producing Party also must clearly identify the protected portion(s) (e.g., by making

                                                5
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1    appropriate markings in the margins).
2           (b) for testimony given in deposition or in other pretrial or trial proceedings, that
3    the Designating Party identify on the record, before the close of the deposition, hearing,
4    or other proceeding, all protected testimony.
5           (c) for information produced in some form other than documentary and for any
6    other tangible items, that the Producing Party affix in a prominent place on the exterior
7    of the container or containers in which the information or item is stored the legend
8    “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
9    protection, the Producing Party, to the extent practicable, shall identify the protected
10   portion(s).
11   5.3.   Inadvertent Failures to Designate
12          If timely corrected, an inadvertent failure to designate qualified information or
13   items does not, standing alone, waive the Designating Party’s right to secure protection
14   under this Order for such material. Upon timely correction of a designation, the
15   Receiving Party must make reasonable efforts to assure that the material is treated in
16   accordance with the provisions of this Order.
17   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
18   6.1.   Timing of Challenges
19          Any Party may challenge a designation of confidentiality at any time. Unless a
20   prompt challenge to a Designating Party’s confidentiality designation is necessary to
21   avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a
22   significant disruption or delay of the litigation, the challenge must be brought within a
23   reasonable time or it is waived.
24   6.2.   Meet and Confer
25          The Challenging Party shall initiate the dispute resolution process by providing
26   written notice of each designation it is challenging and describing the basis for each
27   challenge. To avoid ambiguity as to whether a challenge has been made, the written
28   notice must recite that the challenge to confidentiality is being made in accordance with

                                                6
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1    this specific paragraph of the Protective Order. The parties shall attempt to resolve each
2    challenge in good faith and must begin the process by conferring directly (in voice to
3    voice dialogue; other forms of communication are not sufficient) within 14 days of the
4    date of service of notice. In conferring, the Challenging Party must explain the basis for
5    its belief that the confidentiality designation was not proper and must give the
6    Designating Party an opportunity to review the designated material, to reconsider the
7    circumstances, and, if no change in designation is offered, to explain the basis for the
8    chosen designation. A Challenging Party may proceed to the next stage of the challenge
9    process only if it has engaged in this meet and confer process first or establishes that
10   the Designating Party is unwilling to participate in the meet and confer process in a
11   timely manner.
12   6.3.   Judicial Intervention
13          If the Parties cannot resolve a challenge after meeting and conferring, the
14   Challenging Party SHALL initiate an informal, telephonic conference with the assigned
15   Magistrate Judge as required by the scheduling order (Doc. 85 at 5, Headnote VI). At
16   that conference, the Court will attempt to resolve the matter without need for formal
17   motion practice. If, in the Court’s view, the matter can only be resolved through formal
18   motion practice, the Court will authorize the Challenging Party to file a motion which
19   SHALL comply with Local Rule 251(c).
20   As with motions to compel, the Challenging Party SHALL bear the initial burden of
21   demonstrating that the Designating Party has improperly marked the material as
22   confidential. If this showing is made, the burden will shift and as with motions for
23   protective orders under Federal Rules of Civil Procedure 26(c), the burden of
24   establishing the need for the confidentiality—as with any evidentiary privilege—must be
25   borne by the Designating Party who is asserting it. Frivolous challenges, and those
26   made for an improper purpose (e.g., to harass or impose unnecessary expenses and
27   burdens on other parties) may expose the Challenging Party to sanctions. All parties
28   shall continue to afford the material in question the level of protection to which it is

                                                7
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1    entitled under the Producing Party’s designation until the court rules on the challenge.
2    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
3    7.1.   Basic Principles
4           A Receiving Party may use Protected Material that is disclosed or produced by
5    another Party or by a Non-Party in connection with this case only for prosecuting,
6    defending, or attempting to settle this litigation. Such Protected Material may be
7    disclosed only to the categories of persons and under the conditions described in this
8    Order. When the litigation has been terminated, a Receiving Party must comply with the
9    provisions of section 13 below (FINAL DISPOSITION).
10          Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13   7.2.   Disclosure of “CONFIDENTIAL” Information or Items
14          Unless otherwise ordered by the court or permitted in writing by the Designating
15   Party, a Receiving Party may disclose any information or item designated
16   “CONFIDENTIAL” only to:
17          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
18   employees of said Outside Counsel of Record to whom it is reasonably necessary to
19   disclose the information for this litigation and who have signed the “Acknowledgment
20   and Agreement to Be Bound” that is attached hereto as Exhibit A;
21          (b) the officers, directors, and employees (including House Counsel) of the
22   Receiving Party to whom disclosure is reasonably necessary for this litigation and who
23   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
25   is reasonably necessary for this litigation and who have signed the “Acknowledgment
26   and Agreement to Be Bound” (Exhibit A);
27          (d) the court and its personnel;
28

                                                8
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1           (e) court reporters and their staff, professional jury or trial consultants, mock
2    jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
3    litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
4    (Exhibit A);
5           (f)     during their depositions, witnesses in the action to whom disclosure is
6    reasonably necessary and who have signed the “Acknowledgment and Agreement to
7    Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
8    the court. Pages of transcribed deposition testimony or exhibits to depositions that
9    reveal Protected Material must be separately bound by the court reporter and may not
10   be disclosed to anyone except as permitted under this Protective Order.
11          (g)     the author or recipient of a document containing the information or a
12   custodian or other person who otherwise possessed or knew the information.
13   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
14   OTHER LITIGATION
15          If a Party is served with a subpoena or a court order issued in other litigation that
16   compels disclosure of any information or items designated in this action as
17   “CONFIDENTIAL,” that Party must:
18          (a) promptly notify in writing the Designating Party. Such notification shall include
19   a copy of the subpoena or court order;
20          (b) promptly notify in writing the party who caused the subpoena or order to issue
21   in the other litigation that some or all of the material covered by the subpoena or order
22   is subject to this Protective Order. Such notification shall include a copy of this
23   Protective Order; and
24          (c) cooperate with respect to all reasonable procedures sought to be pursued by
25   the Designating Party who’s Protected Material may be affected. If the Designating
26   Party timely seeks a protective order, the Party served with the subpoena or court order
27   shall not produce any information designated in this action as “CONFIDENTIAL” before
28   a determination by the court from which the subpoena or order issued, unless the Party

                                                9
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1    has obtained the Designating Party’s permission. The Designating Party shall bear the
2    burden and expense of seeking protection in that court of its confidential material – and
3    nothing in these provisions should be construed as authorizing or encouraging a
4    Receiving Party in this action to disobey a lawful directive from another court.
5    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
6    THIS LITIGATION
7             (a) The terms of this Order are applicable to information produced by a Non-
8    Party in this action and designated as “CONFIDENTIAL.” Such information produced
9    by Non-Parties in connection with this litigation is protected by the remedies and relief
10   provided by this Order. Nothing in these provisions should be construed as prohibiting
11   a Non-Party from seeking additional protections.
12            (b) In the event that a Party is required, by a valid discovery request, to produce
13   a Non-Party’s confidential information in its possession, and the Party is subject to an
14   agreement with the Non-Party not to produce the Non-Party’s confidential information,
15   then the Party shall:
16                   (1) promptly notify in writing the Requesting Party and the Non-Party that
17   some or all of the information requested is subject to a confidentiality agreement with a
18   Non-Party;
19                   (2) promptly provide the Non-Party with a copy of the Protective Order in
20   this litigation, the relevant discovery request(s), and a reasonably specific description of
21   the information requested; and
22                   (3) make the information requested available for inspection by the Non-
23   Party.
24            (c) If the Non-Party fails to object or seek a protective order from this court within
25   14 days of receiving the notice and accompanying information, the Receiving Party may
26   produce the Non-Party’s confidential information responsive to the discovery request. If
27   the Non-Party timely seeks a protective order, the Receiving Party shall not produce
28   any information in its possession or control that is subject to the confidentiality

                                                10
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1    agreement with the Non-Party before a determination by the court. Absent a court order
2    to the contrary, the Non-Party shall bear the burden and expense of seeking protection
3    in this court of its Protected Material.
4    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
5           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
6    Protected Material to any person or in any circumstance not authorized under this
7    Protective Order, the Receiving Party must immediately (a) notify in writing the
8    Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
9    unauthorized copies of the Protected Material, (c) inform the person or persons to whom
10   unauthorized disclosures were made of all the terms of this Order, and (d) request such
11   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that
12   is attached hereto as Exhibit A.
13   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
14   MATERIAL
15          When a Producing Party gives notice to Receiving Parties that certain
16   inadvertently produced material is subject to a claim of privilege or other protection, the
17   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
18   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
19   established in an e-discovery order that provides for production without prior privilege
20   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties
21   reach an agreement on the effect of disclosure of a communication or information
22   covered by the attorney-client privilege or work product protection, the parties may
23   incorporate their agreement in the stipulated protective order submitted to the court.
24   12.    MISCELLANEOUS
25   12.1   Right to Further Relief
26          Nothing in this Order abridges the right of any person to seek its modification by
27   the court in the future.
28   12.2. Right to Assert Other Objections

                                                11
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1           The entry of this Protective Order does not imply any Party’s waiver of any right
2    it otherwise would have to object to disclosing or producing any information or item on
3    any ground not addressed in this Protective Order. Similarly, no Party waives any right
4    to object on any ground to use in evidence of any of the material covered by this
5    Protective Order.
6    12.3. Filing Protected Material
7           Without written permission from the Designating Party or a court order secured
8    after appropriate notice to all interested persons, a Party may not file in the public record
9    in this action any Protected Material. A Party that seeks to file under seal any Protected
10   Material must comply with the applicable local rules. Protected Material may only be
11   filed under seal pursuant to a court order authorizing the sealing of the specific
12   Protected Material at issue. A sealing order will issue only upon a request establishing
13   that the Protected Material at issue is privileged, protectable as a trade secret, or
14   otherwise entitled to protection under the law. If a Receiving Party's request to file
15   Protected Material under seal is denied by the court, then the Receiving Party may file
16   the information in the public record unless otherwise instructed by the court.
17   13.    FINAL DISPOSITION
18          Within 60 days after the final disposition of this action, as defined in paragraph
19   4, each Receiving Party must return all Protected Material to the Producing Party or
20   destroy such material. As used in this subdivision, “all Protected Material” includes all
21   copies, abstracts, compilations, summaries, and any other format reproducing or
22   capturing any of the Protected Material. Whether the Protected Material is returned or
23   destroyed, the Receiving Party must submit a written certification to the Producing Party
24   (and, if not the same person or entity, to the Designating Party) by the 60 day deadline
25   that (1) identifies (by category, where appropriate) all the Protected Material that was
26   returned or destroyed and (2) affirms that the Receiving Party has not retained any
27   copies, abstracts, compilations, summaries or any other format reproducing or capturing
28   any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                                                12
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
2    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
3    reports, attorney work product, and consultant and expert work product, even if such
4    materials contain Protected Material. Any such archival copies that contain or constitute
5    Protected Material remain subject to this Protective Order as set forth in Section 4
6    (DURATION).
7
     Dated: February 5, 2019           MARGO A. RAISON, COUNTY COUNSEL
8
9                                      By:    /s/ Marshall S. Fontes
10                                             Marshall S. Fontes, Deputy
                                               Attorneys for Defendants, County of Kern,
11                                             Kern County Sheriff’s Office, and Deputies
                                               Nakabayashi and Ramos
12
13
14
     Dated: February 5, 2019           GERAGOS & GERAGOS, APC
15
                                       KIRAKOSIAN LAW, APC
16
17                                     By: /s/ Greg L. Kirakosian
18                                           Ben Meiselas, Esq.
                                             Greg L. Kirakosian, Esq.
19                                           Attorneys for Plaintiff,
                                             Arturo Sanchez
20
21
22
23
24
25
26   #2430501.DOC


27
28

                                                13
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
1                                 [PROPOSED] ORDER
2         Based on the stipulation of the parties, the court ORDERS:
3         1.    The stipulated protective order is GRANTED.
4
5    IT IS SO ORDERED.
6
       Dated:   February 5, 2019                      /s/ Jennifer L. Thurston
7                                              UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                14
     ______________________________________________________________________
     Stipulation for Protective Order and Proposed Order
